09/29/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0256



                                 No. DA 21-0256



STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

LEA ALEX YATES II,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including November 8, 2022, within which to prepare, serve, and file its

response brief.




BG                                                                   Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        September 29 2022